TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00711-CV


Dale Alan Curtis, Appellant

v.

Gary Johnson, Executive Director of TDCJ, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. GN202020, HONORABLE MARGARET A. COOPER, JUDGE PRESIDING




	On November 2, 2002, appellant filed a motion to dismiss this cause.  The appellant
has informed this Court that he intends to refile his original complaint in the district court. 
Accordingly, we will grant appellant's motion and dismiss this appeal.



  
					Marilyn Aboussie, Chief Justice
Before Chief Justice Aboussie, Justices Patterson and Puryear
Dismissed on Appellant's Motion
Filed:   December 12, 2002
Do Not Publish